                Case 3:20-cv-05340-RAJ Document 13 Filed 07/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   MARGARET TIETJEN,                               Civil No. 3:20-CV-05340-RAJ
11            Plaintiff,
12
              vs.                                     ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.

16
              Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due
17   Date shall be amended as follows:

18            Defendant shall have up to and including August 12, 2020, to file a Response to
     Plaintiff’s Complaint.
19
              DATED this 13th day of July, 2020.
20

21

22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge

24

     Page 1         ORDER - [3:20-CV-05340-RAJ]
